 

Exhibit 10.4

 



Execution Copy

 

License Agreement

 

This License Agreement (this “Agreement”), dated as of January 13, 2016 (the
“Effective Date”), is made by and between iBio, Inc., a Delaware corporation
(“iBio”), and iBio CMO LLC, a Delaware limited liability company (“Licensee”).
Each of iBio and Licensee may be referred to herein as a “Party” or together as
the “Parties.”

 

WHEREAS, iBio has developed and owns or has rights to certain patents and
technology for the accelerated discovery and production of improved vaccines,
monoclonal antibodies, therapeutic proteins, and other products derived from
green plants utilizing its iBioLaunch™ plant-based platform technology and other
proprietary technologies;

 

WHEREAS, Licensee wishes to obtain commercial rights to iBio’s patents and
technologies for research, process development and scale-up, and manufacturing
of plant-derived products in a manufacturing facility designed for that purpose
and in accordance with the terms and conditions set forth below;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.            Definitions.         As used in this Agreement, capitalized terms
which are not otherwise defined will have the meaning set forth in Schedule A.

 

2.            License Grants.

 

2.1           Licenses by iBio

 

(a)          For Research, Process Development, and Scale-Up. Subject to the
terms and conditions of this Agreement, iBio hereby grants to Licensee a
nonexclusive license in the Territory, with the right to sublicense only as
permitted by Section 2.3, to use iBioLaunch™ Technology and iBio Additional
Technology to conduct Process Development, Scale-Up, and R&D activities on
Pharmaceutical Products in the Territory. Additionally, subject to the terms and
conditions of this Agreement, iBio hereby grants to Licensee a nonexclusive
license in the Territory, with the right to sublicense only as permitted by
Section 2.3, to use the iBio Additional Technology to conduct Process
Development, Scale-Up, and R&D activities on Products in the Territory.

 

(b)          For Manufacturing. Subject to the terms and conditions of this
Agreement, iBio hereby grants to Licensee an exclusive license in the Territory,
with the right of sublicense only as permitted by Section 2.3, to use
iBioLaunch™ Technology and iBio Additional Technology to Manufacture
Pharmaceutical Products in the Territory. Additionally, subject to the terms and
conditions of this Agreement, iBio hereby grants to Licensee an exclusive
license in the Territory, with the right to sublicense only as permitted by
Section 2.3, to use the iBio Additional Technology to Manufacture Products in
the Territory.

 

(c)          For Technology Transfer. Subject to the terms and conditions of
this Agreement, iBio hereby grants to Licensee a non-exclusive license in the
Territory to provide Technology Transfer services for, and to grant sublicenses
under, the iBioLaunch Technology and iBio Additional Technology to customers
which have been approved in writing by iBio.

 

 

 

  

(d)          Retention of Rights. Except for the licenses granted in Sections
2.1(a), 2.1(b), and 2.1(c), iBio is retaining all other rights in its
intellectual property.

 

2.2           Assignment by Licensee and Grant-Back Licenses. Subject to the
terms and conditions of this Agreement, Licensee, for itself and on behalf of
its Affiliates and subcontractors, and employees, consultants and agents of any
of the foregoing, hereby assigns (and to the extent such assignment can only be
made in the future hereby agrees to assign), to iBio all right, title and
interest in and to any Improvement conceived or reduced to practice during the
Term of this Agreement, whether patentable or not (unless already owned by
iBio). Licensee will cooperate, and will cause the foregoing Persons to
cooperate with iBio to effectuate and perfect the foregoing ownership, including
by promptly executing and recording assignments and other documents consistent
with such ownership. All such Improvements will be deemed to be iBio Additional
Technology and subject to the licenses granted to Licensee by Sections 2.1(a),
2.1(b) and 2.1(c). For clarity, and notwithstanding anything to the contrary in
this Section 2.2, nothing contained herein will preclude Licensee from using its
general knowledge, skills and experience, and any ideas, concepts, Know-How, and
techniques that are acquired or used in the course of providing the goods and
services to customers pursuant to this Agreement.

 

2.3           Sublicensing Rights. The licenses granted in Section 2.1 may not
be sublicensed or assigned by Licensee, in full or in part, without the prior
written consent of iBio, which consent will not be unreasonably withheld.

 

2.4           Coordination of Business Development.

 

(a)          In order to facilitate the development of business relations for
each of iBio and Licensee, the Parties agree to coordinate and otherwise
cooperate with each other’s efforts to obtain customers for Licensee’s Process
Development, Scale-Up and Manufacturing services and licensees for the use of
rights to the iBioLaunch™ Technology and iBio Additional Technology retained by
iBio pursuant to this Agreement.

 

(b)          iBio agrees and understands that the rights granted to Licensee
under this Agreement are limited to the use of iBioLaunch Technology and iBio
Additional Technology for Process Development, Scale-Up, R&D, and Manufacturing
activities. iBio will work in good faith to negotiate on commercially reasonable
terms and grant to customers of Licensee any such additional license rights as
such customer may need to make use of the goods and services provided by
Licensee to such customer. For clarity, iBio agrees that Licensee may give to
its customers the Pharmaceutical Products and/or Products manufactured by
Licensee for such customer, and the parties will work together in good faith to
prepare, negotiate, and enter into an appropriate material transfer agreement
with such customer to the extent necessary.

 

3.            License As Capital Contribution to Licensee

 

The rights granted to Licensee under this Agreement are being contributed to the
capital of Licensee by iBio, without any upfront consideration payable by
Licensee to iBio, but subject to all of the prospective obligations and
limitations set forth in this Agreement.

 

 

 

  

4.            Payments and Royalties

 

4.1           Royalties

 

(a)          Royalties and Rates. Subject to the remainder of this Section 4,
Licensee will pay to iBio, within sixty (60) days after the end of each calendar
quarter, a royalty equal to two percent (2%) of the net amount received, taking
into account rebates, credits, and other discounts given to customers, in such
calendar quarter by Licensee from the sale of goods or services which use any of
the rights granted to Licensee under Section 2.1 (such gross amounts are
referred to as the “Net Receipts”). Goods and services will be considered “sold”
when a sale is recognized in accordance with revenue recognition policies
mandated by GAAP.

 

(b)          Additional Royalty Provisions. Royalties when owed or paid
hereunder will be paid only on amounts actually received by Licensee from
customers, and except as provided in Section 4.3(c), will be non-refundable and
non-creditable and not subject to set-off.

 

(c)          No Double Royalties. For clarity to the extent a payment received
by Licensee would be considered both a Net Receipt (pursuant to Section 4.1(a))
and Financial Consideration (pursuant to Section 4.2), such payment will be
deemed a Net Receipt and not Financial Consideration so that Licensee will not
be required to pay more than a two percent (2%) royalty on such payment.

 

4.2           Sublicense Consideration. Licensee will pay to iBio a royalty
equal to two percent (2%) of all Financial Consideration Licensee or any of its
Affiliates receives in connection with any sublicense agreement of the licenses
set forth in Section 2.1 in the Territory.

 

4.3           Payment Terms

 

(a)          Manner of Payment. All payments to be made by Licensee hereunder
will be made in U.S. dollars via check or wire transfer to such bank account as
iBio may designate.

 

(b)          Reports and Royalty Payments. For as long as royalties are due
under Sections 4.1 and 4.2, Licensee will furnish to iBio a written report,
after the end of each calendar quarter, showing the amount of Net Receipts and
royalty due, Financial Consideration and royalty due under Section 4.2, which
report will be furnished within sixty (60) days of the end of such calendar
quarter for Net Receipts generated by Licensee and its Affiliates, and within
ninety (90) days of the end of such calendar quarter for Financial
Consideration. Royalties for each calendar quarter will be due at the same time
as such written reports for the calendar quarter.

 

(c)          Records and Audits. Licensee will keep adequate books and records
of accounting for the purposes of calculating all royalties payable hereunder
and ensuring compliance hereunder. For the four (4) years following the end of
the Fiscal Year to which each will pertain, such books and records of accounting
will be kept at Licensee’s principal place of business. At the request of iBio,
Licensee will permit an independent Third Party auditor, subject to Licensee’s
prior written consent, at reasonable times and upon reasonable notice, to
examine the books and records maintained pursuant to Section 4.3(b). Such
examinations may not (i) be conducted for any Fiscal Year more than four (4)
years after the end of such year, (ii) be conducted more than once in any twelve
(12) month period or (iii) be repeated for any Fiscal Year. Except as provided
below, the cost of this examination will be borne by iBio, unless the audit
reveals a variance of more than ten percent (10%) from the reported amounts, in
which case the Licensee will bear the cost of the audit. Unless disputed as
described below, if such audit concludes that additional payments were owed or
that excess payments were made during such period, the Licensee will pay the
additional royalties or amounts or iBio will reimburse such excess payments,
with interest from the date originally due as provided in Section 4.3(e), within
sixty (60) days after the date on which a written report of such audit is
delivered to both Parties. In the event of a dispute regarding such books and
records, including the amount of royalties owed to iBio under this Section
4.3(b), iBio and Licensee will work in good faith to resolve the disagreement.
If the Parties are unable to reach a mutually acceptable resolution of any such
dispute within thirty (30) days, such dispute will be resolved in accordance
with Section 9.1(d). The receiving Party will treat all information subject to
review under this Section 4.3(b) in accordance with the confidentiality
provisions of Section 6 and the Parties will cause any auditor or arbitrator to
enter into a reasonably acceptable confidentiality agreement with the audited
Party obligating such firm to retain all such financial information in
confidence pursuant to such confidentiality agreement.

 

 

 

  

(d)          Taxes. Licensee may withhold from payments due to iBio amounts for
payment of any withholding tax that is required by law to be paid to any taxing
authority with respect to such payments. Licensee will provide iBio all relevant
documents and correspondence, and will also provide to iBio any other
cooperation or assistance on a reasonable basis as may be necessary to enable
iBio to claim exemption from such withholding taxes and to receive a refund of
such withholding tax or claim a foreign tax credit. Licensee will give proper
evidence from time to time as to the payment of any such tax.

 

(e)          Interest Due. If any payment due to either Party under this
Agreement is overdue (and is not subject to a good faith dispute), then such
paying Party will pay interest thereon (before and after any judgment) at an
annual rate (but with interest accruing on a daily basis) of the lesser of two
percent (2%) above the prime rate as reported in The Wall Street Journal,
Eastern Edition, and the maximum rate permitted by applicable law, such interest
to run from the date upon which payment of such sum became due until payment
thereof in full together with such interest.

 

(f)          Royalty Term. Licensee’s obligation to pay royalties under Sections
4.1 and 4.2 will continue until expiration of this Agreement.

 

5.            Improvement Patent Prosecution and Maintenance.

 

5.1           Prosecution and Maintenance.

 

(a)          Inventorship determination for all Improvement Patents worldwide
will be made in accordance with applicable United States patent laws.

 

(b)          iBio will have the sole financial responsibility for the costs of
Prosecution and Maintenance of the Improvement Patents and will have the sole
right to determine the scope of such Prosecution and Maintenance activities.

 

(c)          In the event that iBio desires to abandon or cease Prosecution or
Maintenance of any Improvement Patent, iBio shall provide reasonable prior
written notice to Licensee of such intention to abandon (which notice shall, to
the extent possible, be given no later than ninety (90) calendar days prior to
the next deadline for any action that must be taken with respect to any such
Improvement Patent). In such case, at Licensee’s sole discretion, upon written
notice from Licensee, Licensee may elect to continue Prosecution and Maintenance
of any such Improvement Patent at its own expense, and iBio shall cooperate in a
timely manner to allow Licensee to continue Prosecution and Maintenance of any
such Improvement Patent. Any Improvement Patent abandoned by iBio will be
promptly assigned to Licensee, who will own all right, title and interest in and
to such abandoned Improvement Patent.

 

 

 

  

5.2           Cooperation. Licensee will, at iBio’s sole cost and expense,
reasonably cooperate with iBio in the Prosecution and Maintenance of the
Improvement Patents. Such cooperation includes promptly executing all documents,
or requiring inventors, subcontractors, employees and consultants and agents of
Licensee and its Affiliates and Sublicensees to execute all documents, as
reasonable and appropriate so as to enable the Prosecution and Maintenance of
any such Improvement Patents in any country.

 

6.            Confidentiality.

 

6.1           Confidential Information.

 

(a)          Confidential Information. Each Party (“Disclosing Party”) may
disclose to the other Party (“Receiving Party”), and Receiving Party may acquire
during the course and conduct of activities under this Agreement, certain
proprietary or confidential information of Disclosing Party in connection with
this Agreement. The term “Confidential Information” will mean (i) all Materials
and (ii) all ideas and information of any kind, whether in written, oral,
graphical, machine-readable or other form, whether or not marked as confidential
or proprietary, which are transferred, disclosed or made available by Disclosing
Party or at the request of Receiving Party, including any of the foregoing of
Third Parties. Without limiting the foregoing, iBioLaunch™ Technology and iBio
Additional Technology will be considered Confidential Information of iBio.

 

(b)          Restrictions. During the Term and for ten (10) years thereafter,
Receiving Party will keep all Disclosing Party’s Confidential Information in
confidence with the same degree of care with which Receiving Party holds its own
confidential information. Receiving Party will not use Disclosing Party’s
Confidential Information except for in connection with the performance of its
obligations and exercise of its rights under this Agreement. Receiving Party has
the right to disclose Disclosing Party’s Confidential Information without
Disclosing Party’s prior written consent, to the extent and only to the extent
reasonably necessary, to Receiving Party’s Affiliates and their employees,
subcontractors, consultants or agents who have a need to know such Confidential
Information in order to perform its obligations and exercise its rights under
this Agreement and who are bound by obligations of non-use and non-disclosure at
least as restrictive as this Section 6.1(b). Receiving Party will use diligent
efforts to cause those Persons to comply with the restrictions on use and
disclosure in this Section 6.1(b). Receiving Party assumes responsibility for
those entities and persons maintaining Disclosing Party’s Confidential
Information in confidence and using same only for the purposes described herein.

 

(c)          Exceptions. Receiving Party’s obligation of nondisclosure and the
limitations upon the right to use the Disclosing Party’s Confidential
Information will not apply to the extent that Receiving Party can demonstrate
that the Disclosing Party’s Confidential Information: (i) was known to Receiving
Party, its Affiliates, its Sublicensees, or any of their and their employees,
subcontractors, consultants or agents prior to the time of disclosure; (ii) is
or becomes public knowledge through no fault or omission of Receiving Party or
any of its Affiliates; (iii) is obtained by Receiving Party, its Affiliates, its
Sublicensees, or any of their and their employees, subcontractors, consultants
or agents from a Third Party under no obligation of confidentiality to
Disclosing Party; or (iv) has been independently developed by employees,
subcontractors, consultants or agents of Receiving Party or any of its
Affiliates or Sublicensees without the aid, application or use of Disclosing
Party’s Confidential Information, as evidenced by contemporaneous written
records. Notwithstanding the foregoing, the exceptions set forth in Sections
6.1(c)(i), (iii), or (iv) shall not apply to excuse the disclosure of
Confidential Information by any Person who is an employee and/or representative
of both iBio and Licensee.

 

 

 

  

(d)          Permitted Disclosures. Receiving Party may disclose Disclosing
Party’s Confidential Information to the extent (and only to the extent) such
disclosure is reasonably necessary in the following instances:

 

(i)          in order to comply with applicable law (including any securities
law or regulation or the rules of a securities exchange) or with a legal or
administrative proceeding;

 

(ii)         in connection with prosecuting or defending litigation, or
obtaining Regulatory Approvals and other regulatory filings and communications,
and filing, prosecuting and enforcing Patents in connection with Receiving
Party’s rights and obligations pursuant to this Agreement; and

 

(iii)        in connection with exercising its rights hereunder, to its
Affiliates; potential and future collaborators (including Sublicensees where
Licensee is the Receiving Party); permitted acquirers or assignees; and
investment bankers, investors and lenders, and its or their counsel;

 

provided that (1) with respect to Sections 6.1(d)(i) or 6.1(d)(ii), where
reasonably possible, Receiving Party will notify Disclosing Party of Receiving
Party’s intent to make any disclosure pursuant thereto sufficiently prior to
making such disclosure so as to allow Disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
information to be disclosed, and (2) with respect to Section 6.1(d)(iii), each
of those named people and entities are required to comply with the restrictions
on use and disclosure in Section 6.1(b) (other than investment bankers,
investors, lenders and counsel, which must be bound prior to disclosure by
commercially reasonable obligations of confidentiality).

 

7.            Warranties; Limitations of Liability; Indemnification.

 

7.1           Representations and Warranties. Each Party represents and warrants
to the other as of the Effective Date that it has the legal right and power to
enter into this Agreement, to extend the rights and licenses granted or to be
granted to the other in this Agreement, and to fully perform its obligations
hereunder.

 

7.2           Additional Representations and Warranties of iBio. iBio represents
and warrants to Licensee that, as of the Effective Date:

 

(a)          iBio controls the Patents listed on Schedule B and is entitled to
grant the licenses specified herein. iBio has not caused any Patent included on
such Exhibit to be subject to any liens or encumbrances.

 

(b)          iBio has not granted to any Third Party any rights or licenses
under such Patents or that would conflict with the licenses granted to Licensee
hereunder.

 

 

 

  

(c)          To the best of its knowledge, after appropriate inquires have been
made by iBio, none of the information, data, or materials provided to Licensee
or its representatives or counsel prior to the Effective Date by or on behalf of
iBio related to the iBioLaunch™ Technology and the iBio Additional Technology is
inaccurate in any material respect, and there is no data or information that
iBio considers material that is within iBio’s or its Affiliate’s possession that
causes, due to lack of disclosure, specific data or other information disclosed
by iBio to Licensee or its representatives or counsel relating to the
iBioLaunch™ Technology and the iBio Additional Technology to be misleading in
any respect.

 

(d)          To the best of its knowledge, after appropriate inquires have been
made by iBio, the research, development, manufacture and use of the iBioLaunch™
Technology and the iBio Additional Technology in the United States as of the
Effective Date will not infringe or misappropriate any Patent or other
intellectual property right owned or Controlled by a Third Party.

 

7.3           Additional Covenants of iBio. During the Term, iBio will use
diligent and commercially reasonable efforts to maintain the confidentiality of
iBio’s Confidential Information, including its non-public Know-How and prevent
disclosure of such Confidential Information in a manner that could reasonably
damage the business interests of iBio and/or Licensee.

 

7.4           Disclaimers.         Without limiting the respective rights and
obligations of the Parties expressly set forth herein, iBio specifically
disclaims any guarantee that any Pharmaceutical Products or Products will be
successful, in whole or in part. The failure of the Licensee to successfully
produce Pharmaceutical Products or Products or to develop a cost effective and
regulatory compliant manufacturing process for such products will not constitute
a breach of any representation or warranty under this Agreement. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS AND EXTENDS NO WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO ANY PATENTS, TECHNOLOGY, KNOW- HOW, MATERIALS, FACILITIES,
PHARMACEUTICAL PRODUCTS, OR PRODUCTS, INCLUDING WARRANTIES OF TITLE, QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, AND PERFORMANCE.

 

7.5           No Consequential Damages.         NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT OR OTHERWISE, NEITHER PARTY WILL BE LIABLE TO THE OTHER OR ANY THIRD
PARTY WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR ANY INDIRECT,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY HAS BEEN INFORMED
OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT THIS
SECTION 7.5 WILL NOT APPLY TO THE PARTIES’ INDEMNIFICATION RIGHTS AND
OBLIGATIONS UNDER SECTION 7.7.

 

7.6           Performance by Others. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates
and permitted subcontractors provided, however, that each Party will remain
responsible and liable for the performance by its Affiliates and permitted
subcontractors and will cause its Affiliates and permitted subcontractors to
comply with the provisions of this Agreement in connection therewith.

 

 

 

  

7.7           Indemnification.

 

(a)          Indemnification of iBio. Licensee will indemnify iBio, its
Affiliates and their respective directors, officers, employees, and agents, and
their respective successors, heirs and assigns (collectively, ”iBio
Indemnitees”), and defend and save each of them harmless, from and against any
and all losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) arising from or occurring as a result of: (i) the material
breach by Licensee of any term of this Agreement; or (ii) any gross negligence
or willful misconduct on the part of Licensee in performing its obligations
under this Agreement, except in each case for those Losses as to which iBio has
an obligation to indemnify Licensee pursuant to Section 7.7(b), as to which
Losses each Party will indemnify the other to the extent of their respective
liability; provided, however, that Licensee will not be obligated to indemnify
iBio Indemnitees for any Losses to the extent that such Losses arise as a result
of gross negligence or willful misconduct on the part of an iBio Indemnitee.

 

(b)          Indemnification of Licensee. iBio will indemnify Licensee, its
Affiliates and their respective directors, officers, employees and agents, and
their respective successors, heirs and assigns (collectively, ”Licensee
Indemnitees”), and defend and save each of them harmless, from and against any
and all Losses in connection with any and all Third Party Claims arising from or
occurring as a result of: (i) the material breach by iBio of any term of this
Agreement; (ii) any gross negligence or willful misconduct on the part of iBio
in performing its obligations under this Agreement; (iii) the use of any
iBioLaunch™ Technology or iBio Additional Technology as contemplated under this
Agreement, including any such Third Party Claims alleging infringement or
misappropriation of Third Party intellectual property rights; or (iv) any
dispute between iBio and a customer of Licensee, except in each case for those
Losses for which Licensee has an obligation to indemnify iBio pursuant to
Section 7.7(a), as to which Losses each Party will indemnify the other to the
extent of their respective liability for the Losses; provided, however, that
iBio will not be obligated to indemnify Licensee Indemnitees for any Losses to
the extent that such Losses arise as a result of gross negligence or willful
misconduct on the part of a Licensee Indemnitee.

 

(c)          Notice of Claim. All indemnification claims provided for in Section
7.7(a) and 7.7(b) will be made solely by such Party to this Agreement (the
”Indemnified Party”). The Indemnified Party will promptly notify the
indemnifying Party (an ”Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Section 7.7(a) or 7.7(b), but in no event will the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and estimated amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time). The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

 

 

 

  

(d)          Defense, Settlement, Cooperation and Expenses.

 

(i)          Control of Defense. At its option, the indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within thirty (30) days after the indemnifying Party’s receipt
of an Indemnification Claim Notice. The assumption of the defense of a Third
Party Claim by the indemnifying Party will not be construed as an acknowledgment
that the indemnifying Party is liable to indemnify the Indemnified Party in
respect of the Third Party Claim, nor will it constitute a waiver by the
indemnifying Party of any defenses it may assert against the Indemnified Party’s
claim for indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party (the indemnifying
Party will consult with the Indemnified Party with respect to a possible
conflict of interest of such counsel retained by the indemnifying Party). In the
event the indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party will immediately deliver to the indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 7.7(d)(ii), the indemnifying Party will not be liable to the
Indemnified Party for any legal costs or expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim. In the event that it is ultimately determined that the
indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Third Party Claim, the Indemnified Party
will reimburse the indemnifying Party for any and all costs and expenses
(including attorneys’ fees and costs of suit) and any Third Party Claims
incurred by the indemnifying Party in its defense of the Third Party Claim.

 

(ii)         Right to Participate in Defense. Without limiting Section
7.7(d)(i), any Indemnified Party will be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment will be at the
Indemnified Party’s own cost and expense unless (i) the employment thereof has
been specifically authorized by the indemnifying Party in writing, (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 7.7(d)(i) (in which case the Indemnified Party will
control the defense) or (iii) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
applicable law, ethical rules or equitable principles in which case the
indemnifying Party will assume one hundred percent (100%) of any such costs and
expenses of counsel for the Indemnified Party.

 

(iii)        Settlement. With respect to any Third Party Claims that relate
solely to the payment of money damages in connection with a Third Party Claim
and that will not result in the Indemnified Party’s becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
Indemnified Party in any manner, and as to which the indemnifying Party will
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party will have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, will deem
appropriate. With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 7.7(d)(i), the indemnifying Party will have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent will not be unreasonably withheld). The
indemnifying Party will not be liable for any settlement or other disposition of
a Loss by an Indemnified Party that is reached without the written consent of
the indemnifying Party. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnified Party will admit any
liability with respect to or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the indemnifying Party, such consent
not to be unreasonably withheld.

 

 

 

  

(iv)        Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will, and will
cause each other Indemnified Party to, cooperate in the defense or prosecution
thereof and will furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation will include access during normal business hours afforded to
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket costs and expenses in
connection therewith.

 

(v)         Costs and Expenses. Except as provided above in this Section 7.7(d),
the costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

 

7.8           Insurance. Each Party will maintain at its sole cost and expense,
an adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this Agreement and any agreement related
hereto and upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the U.S. pharmaceutical industry
for the activities to be conducted by such Party under this Agreement. Subject
to the preceding sentence, such liability insurance or self-insurance program
will insure against all types of liability, including personal injury, physical
injury or property damage arising out of the manufacture, sale, use,
distribution or marketing of Pharmaceutical Products or Products. The coverage
limits set forth herein will not create any limitation on a Party’s liability to
the other under this Agreement.

 

 

 

  

8.            Term and Termination.

 

8.1           Term. This Agreement will commence as of the Effective Date and,
unless sooner terminated in accordance with the terms hereof or by mutual
written consent, will continue until the later of (i) the expiration of the term
of the Licensee’s Sublease or (ii) there are no more payments owed to iBio under
Sections 4.1 or 4.2 (the “Term”).

 

8.2           Termination by iBio. iBio will have the right to terminate this
Agreement in full upon delivery of written notice to Licensee in the event of
any material breach by Licensee of any terms and conditions of this Agreement,
provided that such termination will not be effective if such breach has been
cured within ninety (90) days after written notice thereof is given by iBio to
Licensee specifying the nature of the alleged breach (or, if such default cannot
be cured within such ninety (90) day period, within one hundred and eighty (180)
days after such notice if Licensee commences actions to cure such default within
such 90-day period and thereafter diligently continues such actions, but fails
to cure the default by the end of such 180-days); provided, however, that to the
extent such material breach involves the failure to make a payment when due,
such breach must be cured within thirty (30) days after written notice thereof
is given by iBio to Licensee. Notwithstanding the foregoing, in no event may
iBio terminate this Agreement under this Section 82(a) if Licensee’s material
breach is a result of any act or failure to act of iBio, any Affiliate, or any
of their employees, agents, contractors, directors or officers.

 

8.3           Termination by Licensee. Licensee will have the right to terminate
this Agreement in full upon delivery of written notice to iBio in the event of
any material breach by iBio of any terms and conditions of this Agreement,
provided that such termination will not be effective if such breach has been
cured within ninety (90) days after written notice thereof is given by Licensee
to iBio specifying the nature of the alleged breach (or, if such default cannot
be cured within such ninety (90) day period, within one hundred and eighty (180)
days after such notice if iBio commences actions to cure such default within
such 90-day period and thereafter diligently continues such actions, but fails
to cure the default by the end of such 180-days); provided, however, that to the
extent such material breach involves the failure to make a payment when due,
such breach must be cured within thirty (30) days after written notice thereof
is given by Licensee to iBio.

 

8.4           Termination Upon Bankruptcy.

 

(a)          Termination Right. Either Party may terminate this Agreement if, at
any time, the other Party will file in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other Party will be served with an involuntary petition against
it, filed in any insolvency proceeding, and such petition will not be dismissed
within sixty (60) days after the filing thereof, or if the other Party will
propose or be a Party to any dissolution or liquidation, or if the other Party
will make an assignment for the benefit of its creditors.

 

(b)          Consequences of Bankruptcy. All rights and licenses granted under
or pursuant to this Agreement by Licensee or iBio or their Affiliates are, and
will otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, licenses of right to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code. The Parties agree that the Parties and
their respective Affiliates, and Sublicensees, as licensees of such rights under
this Agreement, will retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code and any foreign counterparts thereto.

 

 

 

  

8.5           Effects of Termination. Upon termination by iBio under Section
8.2, all rights and licenses granted by iBio to Licensee in Section 2.1 will
terminate, and Licensee and its Affiliates and Sublicensees will cease all use
of iBioLaunch™ Technology, iBio Additional Technology, Materials, and Patents,
and will cease all Manufacturing. Upon expiration of this Agreement under
Section 8.1, or termination by Licensee under Section 8.3 or 8.4, all rights and
licenses granted by iBio to Licensee in Section 2.1 will become fully paid-up
and perpetual.

 

8.6           Survival. In addition to the termination consequences set forth in
Section 8.5, the following provisions will survive termination or expiration of
this Agreement, as well as any other provision which by its terms or by the
context thereof, is intended to survive such termination: Section 4.3, 5, 6,
7.4, 7.5, 7.6, 7.7, 8 and 9. Termination or expiration of this Agreement will
not relieve the Parties of any liability or obligation which accrued hereunder
prior to the effective date of such termination or expiration nor preclude
either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement nor prejudice
either Party’s right to obtain performance of any obligation. All other rights
and obligations will terminate upon expiration of this Agreement.

 

9.            General Provisions.

 

9.1           Governing Law; Dispute Resolution.

 

(a)          This Agreement shall be governed and construed in accordance with
the laws of the State of New York, U.S.A., without regard to conflicts of laws
provisions.

 

(b)          In the event of any dispute, controversy, or claim arising out of,
relating to, or in connection with this Agreement, or the breach, termination,
or validity thereof, between the Parties, the Parties will first attempt in good
faith to resolve such dispute by negotiation and consultation between
themselves. In the event that such dispute is not resolved on an informal basis
within twenty (20) days, any Party may, by written notice to the other, have
such dispute referred to the iBio CEO and the Licensee CEO or in either case his
or her designee (who will be a senior executive), who will attempt in good faith
to resolve such dispute by negotiation and consultation for a thirty (30) day
period following receipt of such written notice.

 

(c)          Unless Section 9.1(b) is applicable, in the event the Parties are
not able to resolve such dispute through mediation, either Party may at any time
after such 20-day period submit such dispute to be finally settled by
arbitration administered by the American Arbitration Association (“AAA”),
including the AAA’s Procedures for Large, Complex Commercial Disputes, in effect
at the time of the arbitration, except as they may be modified herein or by
mutual agreement of the Parties. The seat of the arbitration shall be New York,
New York, and it shall be conducted in the English language. The arbitration and
this clause shall be governed by Title 9 (Arbitration) of the United States
Code.

 

(d)          The arbitration shall be conducted by three arbitrators. The
claimant shall appoint an arbitrator in its request for arbitration. The
respondent shall appoint an arbitrator within 20 days of the receipt of the
request for arbitration. The two arbitrators shall appoint a third arbitrator,
who shall act as chair of the tribunal, within 20 days after the appointment of
the second arbitrator. If any of the three arbitrators is not appointed within
the time prescribed above, then the AAA shall appoint that arbitrator from its
National Panel of Securities Arbitrators or its Large, Complex Commercial Case
Panel, not including any such members affiliated with the securities industry.
The chair of the tribunal shall be a citizen of the United States.

 

 

 

  

(e)          In addition to the authority conferred on the arbitration tribunal
by the Rules, the arbitration tribunal shall have the authority to order such
production of documents, generally consistent with the discovery permitted under
the Federal Rules of Civil Procedure, as may reasonably be requested by any
party or by the tribunal itself. In addition, any party may request a reasonable
number of depositions of Party witnesses.

 

(f)          The Parties agree that the arbitration shall be kept confidential
and that the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the AAA, the parties, their counsel, accountants and
auditors, insurers and re-insurers, and any Person necessary to the conduct of
the proceeding. The confidentiality obligations shall not apply (i) if
disclosure is required by law, or in judicial or administrative proceedings, or
(ii) as far as disclosure is necessary to enforce the rights arising out of the
award.

 

(g)          The arbitration award shall be final and binding on the parties.
Judgment upon the award may be entered by any court having jurisdiction thereof
or having jurisdiction over the relevant Party or its assets.

 

(h)          In order to facilitate the comprehensive resolution of related
disputes, and upon request of any Party to the arbitration proceeding, the
arbitration tribunal may consolidate the arbitration proceeding with any other
arbitration proceeding involving any of the Parties hereto relating to this
Agreement. The arbitration tribunal shall not consolidate such arbitrations
unless it determines that (i) there are issues of fact or law common to the
related proceedings so that a consolidated proceeding would be more efficient
than separate proceedings, and (ii) no Party would be prejudiced as a result of
such consolidation through undue delay or otherwise.

 

9.2           Remedies Cumulative; Specific Performance. The rights and remedies
of the Parties hereto shall be cumulative (and not alternative). The Parties to
this Agreement agree that, in the event of any breach or threatened breach by
either Party to this Agreement of any covenant, obligation or other provision
set forth in this Agreement, for the benefit of the other Party to this
Agreement: (a) such other Party shall be entitled (in addition to any other
remedy that may be available to it) to: (i) a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other provision; and (ii) an injunction restraining such
breach or threatened breach; and (b) such other Party shall not be required to
provide any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or legal proceeding.

 

9.3           Relationship of Parties. Nothing in this Agreement is intended or
will be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties. No Party will incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided therein. There are no express or implied third party beneficiaries
hereunder (except for iBio Indemnitees and Licensee Indemnitees for purposes of
Section 7.7).

 

 

 

  

9.4           Compliance with Law. Each Party will perform or cause to be
performed any and all of its obligations or the exercise of any and all of its
rights hereunder in good scientific manner and in compliance with all applicable
law.

 

9.5           Counterparts; Facsimiles.         This Agreement may be executed
in one or more counterparts, each of which will be deemed an original, and all
of which together will be deemed to be one and the same instrument. Facsimile or
PDF execution and delivery of this Agreement by either Party will constitute a
legal, valid and binding execution and delivery of this Agreement by such Party

 

9.6           Headings. All headings in this Agreement are for convenience only
and will not affect the meaning of any provision hereof.

 

9.7           Waiver of Rule of Construction. Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement. Accordingly, the rule of construction that any ambiguity in
this Agreement will be construed against the drafting party will not apply.

 

9.8           Interpretation. Whenever any provision of this Agreement uses the
term “including” (or “includes”), such term will be deemed to mean “including
without limitation” (or ”includes without limitations”). “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used. All definitions set forth herein will be deemed applicable
whether the words defined are used herein in the singular or the plural. Unless
otherwise provided, all references to Sections and Exhibits in this Agreement
are to Sections and Exhibits of this Agreement. References to any Sections
include Sections and subsections that are part of the related Section (e.g., a
section numbered “Section 2.1” would be part of “Section 2”, and references to
“Section 2.1” would also refer to material contained in the subsection described
as “Section 2.1(a)”).

 

9.9           Binding Effect. This Agreement will inure to the benefit of and be
binding upon the Parties, their Affiliates, and their respective lawful
successors and assigns.

 

9.10         Assignment. This Agreement may not be assigned by either Party, nor
may either Party delegate its obligations or otherwise transfer licenses or
other rights created by this Agreement, except as expressly permitted hereunder
or otherwise without the prior written consent of the other Party, which consent
will not be unreasonably withheld; provided that

(i) Licensee may assign this Agreement to an Affiliate or to its successor in
connection with the merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business pertaining to the subject matter
of this Agreement, and (ii) iBio may assign this Agreement to an Affiliate or to
its successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement.

 

9.11         Notices.  All notices, requests, demands and other communications
required or permitted to be given pursuant to this Agreement will be in writing
and will be deemed to have been duly given upon the date of receipt if delivered
by hand, recognized international overnight courier, confirmed facsimile
transmission, or registered or certified mail, return receipt requested, postage
prepaid to the following addresses or facsimile numbers:

 

 

 

  

If to iBio: iBio, Inc.   600 Madison Ave., Suite 1600
New York, NY USA 10022-1737   Attention:  Chief Executive Officer
Facsimile:  (302) 356-1173     With a copy to: Willkie Farr & Gallagher LLP  
787 Seventh Avenue
New York, NY 10019  

Attention:  William Gump
Facsimile:  (212) 728-8111

    If to Licensee: iBio CMO LLC   8800 Health Science Center Parkway
Bryan, Texas   Attention:  Chief Executive Officer
Facsimile:  (979) 822-2623     With a copy to: BoyarMiller   2925 Richmond
Avenue, 14th Floor
Houston, Texas   Attention: Cassie Stinson
Facsimile:  (713) 552-1758

 

Either Party may change its designated address and facsimile number by notice to
the other Party in the manner provided in this Section 9.11.

 

9.12         Amendment and Waiver. This Agreement may be amended, supplemented,
or otherwise modified only by means of a written instrument signed by both
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other will be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver. Any waiver of any rights or
failure to act in a specific instance will relate only to such instance and will
not be construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

 

9.13         Severability. In the event that any provision of this Agreement
will, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability will not affect any other provision hereof,
and the Parties will negotiate in good faith to modify this Agreement to
preserve (to the extent possible) their original intent.

 

9.14         Entire Agreement. This Agreement is the sole agreement with respect
to the subject matter and supersedes all other agreements and understandings
between the Parties with respect to same.

 

9.15         Force Majeure. Neither Licensee nor iBio will be liable for failure
of or delay in performing obligations set forth in this Agreement (other than
any obligation to pay monies when due), and neither will be deemed in breach of
such obligations, if such failure or delay is due to natural disasters or any
causes reasonably beyond the control of Licensee or iBio; provided that the
Party affected will promptly notify the other of the force majeure condition and
will exert reasonable efforts to eliminate, cure or overcome any such causes and
to resume performance of its obligations as soon as possible.

 

 

 

  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

iBio Inc.       By: /s/ Robert B. Kay         Name: Robert B. Kay         Title:
CEO         iBio CMO, LLC         By: /s/ Robert L. Erwin         Name: Robert
L. Erwin         Title: Manager  

 

 

 

  

Schedule A

 

Definitions

 

1.1“Affiliate” of a person or entity will mean any other entity which (directly
or indirectly) is controlled by, controls or is under common control with such
person or entity. For the purposes of this definition, the term “control”
(including, with correlative meanings, the terms ”controlled by” and ”under
common control with”) as used with respect to an entity will mean (i) in the
case of a corporate entity, direct or indirect ownership of voting securities
entitled to cast more than fifty percent (50%) of the votes in the election of
directors or (ii) in the case of a non-corporate entity, direct or indirect
ownership of more than fifty percent (50%) of the equity interests with the
power to direct the management and policies of such entity. For purposes of this
Agreement, iBio is not an Affiliate of Licensee, and Licensee is not an
Affiliate of iBio.

 

1.2“Calendar Year” will mean each successive period of twelve (12) calendar
months commencing on January 1 and ending on December 31.

 

1.3“Control” or “Controlled” will mean, with respect to any Know-How, Material,
Patent, or other intellectual property right, the possession (whether by
ownership or license, other than by a license granted pursuant to this
Agreement) by a Party or its Affiliates of the ability to grant to the other
Party a license or access as provided herein to such Know- How, Material, Patent
or other intellectual property right, without violating the terms of any
agreement or other arrangement with any Third Party.

 

1.4“Covered” will mean with respect to a product and a Patent, that, but for a
license granted to a Person under a Valid Claim included in such Patent, such
Person’s manufacture, use, sale, import, marketing, offer for sale or
commercialization of the product would infringe such Valid Claim or in the case
of a Patent that is a patent application, would infringe a Valid Claim in such
patent application if it were to issue as a patent.

 

1.5“Financial Consideration” will mean license fees, signing fees, option fees,
milestone payments and any other monetary consideration paid to, or otherwise
received by, Licensee or any of its Affiliates in consideration for the
establishment of a Sublicensee relationship (and without reduction for any
additional Patents or Know-How or other intellectual property rights granted or
commitments made in connection therewith), but does not include payments
received to purchase securities of Licensee at fair market value, provided that
any premium paid over fair market value will be treated as “Financial
Consideration” hereunder.

 

1.6“Fiscal Year” will mean each successive period of twelve (12) calendar months
commencing on July 1 and ending on June 30.

 

 

 



 

1.7“GAAP” will mean U.S. generally accepted accounting principles, consistently
applied.

 

1.8“iBioLaunch™ Technology” will mean all Patents and Trademarks listed in
Schedule B and such other Patents, Trademarks, Materials and Know-How as may be
identified by iBio from time-to-time in writing to Licensee and described as
falling within the iBioLaunch™ Technology, which are owned (in whole or in
part), in-licensed or otherwise Controlled by iBio or any of its Affiliates and
comprise iBio’s plant-based vaccine manufacturing platform.

 

1.9“iBio Additional Technology” will mean all Patents, Materials, Know-How, and
Trademarks (listed in Schedule C) owned (in whole or in part), in-licensed or
otherwise Controlled by iBio or any of its Affiliates at any time during the
Term, which are not iBioLaunch™ Technology, and any Improvements thereto or any
other research tools or manufacturing techniques owned or otherwise Controlled
by iBio or any of its Affiliates at any time during the Term and used by iBio in
the discovery, modification, or production of any proteins in plants for any
purpose.

 

1.10“Improvement” will mean any development, invention, improvement, discovery,
modification, variation or revision to a compound, product or process within the
iBioLaunch™ Technology or iBio Additional Technology which is discovered,
conceived or reduced to practice as a result of activities performed pursuant to
this Agreement, whether or not patentable, together with all intellectual
property rights therein.

 

1.11“Improvement Patents” will mean all Patents which constitute an Improvement,
whether conceived or reduced to practice by iBio or Licensee, individually or
jointly.

 

1.12“Know-How” will mean all commercial, technical, scientific and other
know-how and information, trade secrets, knowledge, technology, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, specifications, data and results (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, preclinical, clinical, safety, manufacturing and quality control
data and know-how, including study designs and protocols), in all cases, whether
or not confidential, proprietary, patented or patentable, in written, electronic
or any other form now known or hereafter developed.

 

1.13“Manufacture” and “Manufacturing” will mean all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of a Pharmaceutical Product or any intermediate thereof, or
of a Product or any intermediate thereof.

 

1.14“Materials” will mean any tangible chemical or biological material,
including any compounds, DNA, RNA, clones, launch vectors, cells, and any
expression product, progeny, derivative or other Improvement thereto, along with
any tangible chemical or biological material embodying any Know-How.

 

 

 



 

1.15“Patent” will mean a patent or a patent application, including any
additions, divisions, continuations, continuations-in-part, invention
certificates, substitutions, reissues, reexaminations, extensions,
registrations, supplementary protection certificates and renewals, but not
including any rights that give rise to Regulatory Exclusivity Periods (other
than supplementary protection certificates, which will be treated as “Patents”
hereunder) and including any composition of matter, formulations, processes for
making, dosing regimens, dosing devices, or uses of a pharmaceutical product.

 

1.16“Person” will mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.

 

1.17“Pharmaceutical Products” will mean any product which is Covered by a Valid
Claim within the iBioLaunch™ Technology Patents and which is intended for use to
prevent, vaccinate against, treat or cure a disease or disorder in a human.

 

1.18“Product” will mean any product which is (a) Covered by a Patent within the
iBioLaunch™ Technology or the iBio Additional Technology, and (b) not a
Pharmaceutical Product.

 

1.19“Process Development” will mean activities related to developing and scaling
up the ability to manufacture and to continue manufacturing Pharmaceutical
Products or Products. Process Development includes, but is not limited to,
manufacturing process development and scale-up, quality assurance and quality
control, and technical support. Process Development does not include clinical
studies, regulatory affairs activities and outside counsel regulatory legal
services.

 

1.20“Prosecution and Maintenance” with regard to a particular Patent, will mean
the preparation, filing, prosecution and maintenance of such Patent, as well as
re- examinations, reissues and the like with respect to that Patent, together
with the conduct of interferences, the defense of oppositions and other similar
proceedings with respect to that Patent.

 

1.21“R&D” means pre-clinical and early-stage clinical research and development
activities, including without limitation, feasibility assessments, formulation
development, and activities useful or necessary for seeking Regulatory Approval.

 

1.22“Regulatory Approval” will mean, with respect to a country or extra-national
territory, any and all approvals (including BLAs and MAAs), licenses,
registrations or authorizations of any Regulatory Authority necessary in order
to commercially distribute, sell or market a product in such country or some or
all of such extra-national territory, but not including any pricing or
reimbursement approvals.

 

1.23“Scale-Up” will mean the process of converting a laboratory-developed method
or procedure into a method, procedure, or protocol useful for manufacturing a
commercial product, taking into account variables such as, but not limited to,
efficiency, yield, cost, safety, reproducibility, and stability.

 

 

 



 

1.24“Sublease” will mean that certain Sublease Agreement between College Station
Investors LLC, as Landlord, and iBio CMO LLC, as Tenant.

 

1.25“Sublicensee” will mean any person or entity (including Affiliates of
Licensee) that is granted a sublicense as permitted by Section 2.3 (or an option
to take such a sublicense).

 

1.26“Technology Transfer” means the physical transfer from one Person to another
Person of a particular technology, including all information, documentation,
skills, Know-How and other intellectual property rights required to reproducibly
operate such technology.

 

1.27“Territory” will mean the United States.

 

1.28“Third Party” will mean any person or entity other than iBio, Licensee and
their respective Affiliates.

 

1.29“Trademark” will mean trademarks, trade names, fictitious business names,
service marks, URLs, domain names, trade dress, logos, all common law rights to
all marks, rights in all other indicia of source or origin, and any associated
goodwill.

 

1.30“United States” or “U.S.” will mean the United States of America, including
its territories, districts, commonwealths and possessions, including the
District of Columbia and the Commonwealth of Puerto Rico.

 

1.31“Valid Claim” will mean (a) an unexpired claim of an issued Patent which has
not been found to be unpatentable, invalid or unenforceable by a court, national
or regional patent office, or other appropriate body that has competent
jurisdiction in the United States from which decision no appeal is taken or can
be taken (except for writ of certiorari); or (b) a pending claim of a pending
Patent application which has not been pending for more than seven (7) years
since the date of its first substantive office action.

 

 

 

  

Schedule B

 

iBioLaunch™ Patents

 

Patent #   TITLE   Issue Date           “7,012,172”   VIRUS INDUCED GENE
SILENCING IN PLANTS   3/14/2006           “7,491,509”   SYSTEM FOR EXPRESSION OF
GENES IN PLANTS   2/17/2009           “7,683,238”   PRODUCTION OF
PHARMACEUTICALLY ACTIVE PROTEINS IN SPROUTED SEEDLINGS   3/23/2010          
“7,692,063”   PRODUCTION OF FOREIGN NUCLEIC ACIDS AND POLYPEPTIDES IN SPROUT
SYSTEMS   4/6/2010           “8,058,511”   SYSTEM FOR EXPRESSION OF GENES IN
PLANTS   11/15/2011           “8,148,608”   SYSTEMS AND METHODS FOR CLONAL
EXPRESSION IN PLANTS   4/3/2012           “8,173,408”   “RECOMBINANT CARRIER
MOLECULE FOR EXPRESSION, DELIVERY AND PURIFICATION OF TARGET POLYPEPTIDES”  
5/8/2012           “8,591,909”   “RECOMBINANT CARRIER MOLECULE FOR EXPRESSION,
DELIVERY AND PURIFICATION OF TARGET POLYPEPTIDES”   11/26/2013          
“8,597,942”   SYSTEM FOR EXPRESSION OF GENES IN PLANTS   12/3/2013          
“8,951,791”   SYSTEM FOR EXPRESSION OF GENES IN PLANTS   2/10/2015          
“9,012,199”   “RECOMBINANT CARRIER MOLECULE FOR EXPRESSION, DELIVERY AND
PURIFICATION OF TARGET POLYPEPTIDES”   4/21/2015

 

iBioLaunch™ Technology Trademarks

 

“iBioLaunch Technology”

 

 

 

  

Schedule C

 

iBio Additional Technology Trademarks

 

“iBioModulator Technology”

“iBio”

 

 

 

